--------------------------------------------------------------------------------

CARL SANKO 

2485 Village View Drive, Suite 180 

Henderson, NV 89074 

(702) 830-7919 

 

 

May 15, 2020

 

 

James Olson, Chairman

Grow Capital, Inc.

 

Re: OFFICER COMPENSATION AGREEMENT

 

Gentlemen,

 

Set forth below are the terms and conditions regarding compensation for services
to be provided during fiscal year May 15, 2020 to May 15, 2021, and the fee
arrangement for services to be provided by my firm to Grow Capital, Inc., its
subsidiaries and affiliates (collectively "GRWC" or “Company”) for periods after
May 14, 2020, along with our agreement regarding payment of fees for those
services. The effective date of this agreement is and shall be May 15, 2020. 

 

 

COMPENSATION FOR PAST SERVICES

 

It is acknowledged, both by GRWC and by Carl Sanko, that there are no amounts
that GRWC currently owes Carl Sanko for any period prior to May 15, 2020 and
that in consideration of this agreement and for other good and valuable
consideration, Carl Sanko hereby waives any claim or cause of action, whether in
equity or at law, he has or may have against GRWC for fees for services provided
prior to May 15, 2020. 

 

 

BASIC FEE ARRANGEMENT

 

For the twelve months beginning May 15, 2020, GRWC hereby agrees to pay Carl
Sanko (“Sanko”) a fixed fee of Two Hundred Seventy Thousand Dollars ($270,000)
for the services of Sanko in consideration of providing Secretary officer
services.  It is also understood and agreed that Mr. Sanko is providing and
intends to continue to provide services to other clients of his firm or to
otherwise be individually employed by another entity or entities and that Mr.
Sanko shall devote only so much time and effort as is reasonably necessary to
meet the needs of GRWC within his other time constraints.  

The basic fee arrangement noted above of $270,000 shall be paid, at the
discretion of the GRWC, in either in cash or through Stock Based Compensation
except that One-Third of the basic fee ($90,000) shall be paid in upfront fully
vested Stock Based Compensation valued at $.04 per share as rounded up to the
nearest whole cent based on the average of the 3 lowest closing share market
prices over the previous 30 market trading days at an applied discount of 20% to
that calculated average closing share market price, and equaling Two Million Two
Hundred Fifty Thousand (2,250,000) shares of GRWC restricted "144" common stock.
 The shares are to be issued within 10 days of executing this agreement and vest
immediately upon issuance. Any such shares of Stock under this basic fee
arrangement will be issued to Carl Sanko, or, upon request, his designee.  This
upfront payment of $90,000 in GRWC shares is

--------------------------------------------------------------------------------

1 | Page

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

deemed to cover the three-month period of May 15, 2020 to August 15, 2020.  The
balance of Mr. Sanko’s compensation of $180,000 will vest monthly but be paid
quarterly in installments of $60,000 within 10 days following each of the
three-month periods ending of November 15, 2020, February 15, 2021, and May 15,
2021. To the extent GRWC elects to pay such quarterly installments as Stock
Based Compensation, then GRWC shall issue an amount of Stock for each quarterly
installment equal to $60,000 (or such portion thereof not paid in cash) in GRWC
restricted “144” stock, divided by the product of 80% of that Stock’s average of
the three lowest closing price during the last ten trading days of the
three-month period for which the fee is due.  If Mr. Sanko’s employment
terminates, for any reason, then he shall be paid pro rata for any month or part
of a month that he has worked either in cash and/or Stock Based Compensation,
and if the latter, then with market share price calculated at the end of the
three-month in which he terminates and in the same manner as in the previous
sentence of this paragraph.

 

The above stated fees do not include expenses and GRWC agrees to timely pay any
authorized expenses separately billed to GRWC. GRWC further agrees that Mr.
Sanko or GRWC may also utilize other employees or subcontractors to perform
services for GRWC or in support of matters assigned by and for the support of
GRWC, all subject to the time limitations set forth above. To the extent a
matter requires or may require the expertise of a business service other than
what Mr. Sanko or other GRWC personnel can provide, GRWC agrees to separately
engage and pay for such business services and expenses, and Mr. Sanko will
provide business oversight of said services within the parameters of this
Officer Compensation Agreement and all as directed by you. 

 

Charges for expenses may and shall include, but not be limited to, expenditures
for office expenses, travel, business meals, mileage, and other expenses
incurred by us in the proper performance of consulting services for you. 

 

 

BONUS FEE ARRANGEMENT

 

 

As an Executive Officer of the Company, Mr. Sanko is entitled to participate in
a stock incentive plan whereby he and other officers of the Company can earn and
receive between a 5% to 20% salary bonus based on reaching a GRWC share price
benchmark. The benchmark is represented by a range of percentage share price
increases. One of the percentage share price increases (“target price”) within
these ranges must occur over the closing market stock price on May 15, 2020
(“base price”) for the salary bonus to be effective.  The target price is
calculated using the average GRWC closing market stock prices reported during
the entire month of June 30, 2021.  The range of bonus available for determining
the participation under this bonus fee arrangement and the resulting bonus
compensation available is as follows:

 

% of Target Price

 

 

 

 

over Base Price

 

Bonus Earned

 

Bonus Compensation

 

 

 

 

 

  20-40%

 

5%

 

$13,500

  41-60%

 

10%

 

$27,000

  61-80%

 

15%

 

$40,500

  81% or greater

 

20%

 

$54,000

 

The bonus earned under this arrangement will be paid in GRWC restricted “144”
stock, divided by the product of 80% of that Stock’s average of the three lowest
closing market stock prices during the month ended June 30, 2021 and payable
within 10 days following that date.  This bonus fee arrangement will take into
consideration any forward or reverse stock splits that may occur during the time
that this compensation agreement is in effect.

--------------------------------------------------------------------------------

2 | Page

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SCOPE OF SERVICES

 

Officer Sanko shall be the Secretary of the Company, shall report to and take
directions from the Company’s Board of Directors and from its CEO and President
and shall have the powers and duties as stated in the Company’s by-laws, and
including the fulfilling of a leading role in governance as an officer who
provides advice and counsel on board responsibilities, planning, and
coordination, in addition to recording minutes and other documentation that
meets legal requirements. Mr. Sanko shall also focus his time and energy to
perform such duties and responsibilities as may be reasonably requested from
time to time by the Board of Directors and by the CEO and President of the
Company.  Officer Sanko agrees that while employed by the Company, he will
devote such time, taking into consideration his official position, in applying
his attention, skill and best efforts to the faithful performance of Secretary
duties hereunder in a professional and confidential manner.  Due to the nature
of the position of Secretary, Sanko agrees that he will work those hours
reasonably necessary to complete Secretary duties hereunder, even if such duties
require him to work outside of normal business hours.  Officer Sanko agrees that
in the performance of such duties and in all aspects of employment, he will
comply with the policies, standards, work rules, strategies and regulations
established from time to time by the Board of Directors of the Company, in
addition to its by-laws.  

 

 

TERM OF SERVICE

 

The term of this agreement shall be and is thirteen and one-half months,
beginning with the effective date of May 15, 2020 and ending on May 15, 2021,
and may be terminated by either party to this agreement at any time, with 30
days’ notice, “for cause” only.

 

If any of the above terms do not meet with your approval, please let me know
immediately, and I will review them with you.  If you agree with the foregoing,
please sign the duplicate original of this letter and return it to me at your
earliest convenience.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

/s/ Carl Sanko

 

 

 

Carl Sanko

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

Grow Capital, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Olson

 

 

 

James Olson, Chairman

 

 

--------------------------------------------------------------------------------

3 | Page

 